Citation Nr: 1140782	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asbestosis or asthma secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in October 2010. A transcript is of record.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The appeal is REMANDED to the RO via AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a respiratory disorder is warranted.

As noted in its previous Remand, the Veteran claims that he suffers from a chronic lung disorder due to his exposure to asbestos during his 20 years of active naval service.  He recalls three separate instances between 1966 and 1977 where he was stationed aboard ships that were undergoing dry dock repair.  He says he actively supervised work groups that serviced piping, and that the work involved disturbing the asbestos lining that surrounded those pipes.  The Board finds this history to be credible.

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b. 

A longitudinal review of the record revealed that the Veteran sought treatment for coughing and congestion during service in June 1971.  A February 1976 service treatment record reflected that the Veteran sought treatment for complaints of cough, fever, chills and other symptomatology.  He was diagnosed with acute bronchitis.  Chest X-rays completed in May 1967, September 1977, October 1978, and September 1979 did not reveal any abnormalities. 

Post-service private records reflect that the Veteran sought treatment for upper respiratory infections (August 1994 and November 1999), a cough (June 1996), and complaints of shortness of breath (October 1996).  An October 1996 treatment record noted that a chest X-ray appeared to be within normal limits with the exception of possibly some small granulomatus lesions out in the periphery. 

Additional private treatment notes dated in October 1997, August 1998, and September 2001 highlighted complaints of a cough.  A July 2002 treatment record noted a diagnosis of mild bronchitis.  The Veteran was diagnosed with asthmatic bronchitis in January 2007 and prescribed an inhaler in February 2007.  A November 2010 private treatment record reflected that the Veteran was diagnosed as having allergic rhinitis and a history of upper respiratory infections.  Chest X-rays were noted to be normal and there was no diagnosis of reactive airways disease, chronic obstructive pulmonary disease, emphysema, or restrictive lung disease.  It is unclear as to whether the chest X-ray was reviewed by "B reader radiologist."  A February 2011 private treatment record reflected a diagnosis of asthma.  The treating physician noted that although the Veteran was concerned that he had asbestosis due to exposure in service, he believed that because normal diffusion capacity of carbon monoxide (DLCO) was demonstrated, the appropriate diagnosis was asthma.  

In an April 2011 VA respiratory disorders examination report, a VA physician listed diagnoses of asthma and restrictive ventilatory defect on PFTs with normal DLCO.  She indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.   A chest X-ray was not performed.  While she noted that his symptoms may be due to asthma (an obstructive disorder), the examiner indicated that there was an unexplained restrictive defect that could not be ignored.  She opined that restrictive ventilatory defect on PFTs with normal DLCO was at least as likely as not due to asbestos exposure.  However, she highlighted that the Veteran was not overweight, that there was no objective data to support a more definitive diagnosis, and that it would be speculative to attribute any of the Veteran's symptoms to asbestosis. 

Given the inconclusive nature of the VA physician's opinion in her April 2011 VA examination report, and that the Veteran's assertion of being exposed to asbestosis in service is deemed credible, the AMC should arrange for an additional VA medical examination to clarify the nature and etiology of the Veteran's claimed respiratory disorder on appeal, more specifically to determine whether the Veteran has a current respiratory disorder manifested by restrictive ventilatory defect on PFT.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While a summary of the pulmonary function testing (PFT) findings obtained in conjunction with the April 2011 VA examination was included in the file, the Veteran's actual scores from that testing were not attached.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file a complete copy of the April 2011 PFT test results. 



(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed respiratory disorder since January 2010.  Of particular interest are any private treatment records from R. R., M. D., for the period from December 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain a complete copy of the April 2011 VA PFT test findings performed in conjunction with the April 2011 VA respiratory disorder examination.

3.  The Veteran is to be afforded a VA respiratory disorders examination to clarify the nature and etiology of his claimed respiratory disorder.  All indicated tests and studies are to be performed.  A chest X-ray read by a "B reader radiologist" should be conducted.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (preferably a pulmonologist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner  (preferably a pulmonologist) must identify any and all respiratory disorder(s) since 2007.  He or she is requested to provide an opinion as to whether it is as least as likely as not  that any diagnosed respiratory disorder is casually related to his period of active service, to include conceded in-service asbestos exposure.  The examiner is also requested to state whether the Veteran's diagnosis of restrictive ventilatory defect (as per the April 2011 VA examination) represents a chronic respiratory/pulmonary disability. 

In providing the requested findings and opinions, the examiner should acknowledge and discuss the June 1971 and February 1976 service treatment records, the Veteran's assertions that he has suffered from a respiratory disorder since service, and the first documented diagnosis of a respiratory disorder in August 1994.  The VA examiner is also asked to specifically address the October 1996 treatment record while noted a chest X-ray reflecting "possibly some small granulomatous lesions out in the periphery" as well as the opinions and findings of the private physician in the February 2011 treatment record and the VA physician in the April 2011 VA examination report.  He or she must also record the Veteran's history of smoking and discuss such, if relevant.  

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).

5.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination and opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in August 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

